DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received September 6, 2022. 
	Claims 1, 3-7,11-14, and 19 are amended.  Claims 2 and 10 are canceled.  Claims 22-24 are added.  Claims 1, 3-9, and 11-24 are pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, and 11-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a certain method of organizing human activity – commercial interaction - without significantly more. 
	The claim(s) recite(s) 
	Access a ledger, where the ledger stores both a plurality of embedded contract terms and a plurality intellectual property (IP) data values;
Interpret an access request value for the plurality of IP data values; and
In response to the access request value:
Store a recordation on the ledger to provide provable access to at least a portion of the plurality of IP data values, wherein the recordation provides an indication that the plurality of IP data values was accessed; and
Commit an entity providing the access request value to at least one of the plurality of … contract terms
Wherein the plurality of IP data values correspond to at least one of a plurality of IP assets and the plurality of … contract terms correspond to IP licensing terms associated with the at least one of the plurality of IP assets, and 
Wherein the IP data values and …contract terms are stored in relation to one another on the …ledger.
	Each step claimed by Applicant as described above is in combination representative of a legal or commercial interaction.  First, one can access a ledger, which is equivalent to a record, in order to see contract terms and data values because a ledger can store data.  That the data values are IP values does not prevent them from being a commercial or legal interaction.  Then, one can interpret an access request value, which is equivalent to interpreting a password in order to grant access for the data values.  Then, in response, one could store on paper a recordation on the ledger to provide provable access to at least a portion of the plurality of data values, such as writing a timestamp on paper when the ledger was accessed.  This would provide an indication that the plurality of data values was accessed.  The access is provable because it could be signed by the person accessing it, and a signature is proof. Then, in exchange for providing the access request value, an entity (a person or company) can be committed (contractually obligated) to a contract term.  Further, one can store data in relation to other data, for example data that refers to other data, in a ledger.  For instance, the data could refer to the same patent serial number.  Each of these steps, as well as the combination, recites the steps of a legal interaction, which is inclusive of contracting, or of a commercial interaction relating to IP.  Therefore, Applicant's claims recite an abstract idea because these steps are a certain method of organizing human activity.
	This judicial exception is not integrated into a practical application because the elements below are applied elements.  
Claim 1 recites the following additional elements:
A transaction-enabling system 
A smart contract wrapper
A distributed ledger
	Embedded elements
Claim 7 recites the following additional elements:
A smart contract wrapper for a distributed ledger
Distributed ledger
	Embedded elements
Claim 19 recites the following additional elements:
A transaction enabling system
A smart contract wrapper
A distributed ledger
	Embedded elements
	These elements recited at an applied level because they perform in their ordinary capacity in relation to the abstract idea. For example, a "transaction enabling system" is any system that enables a transaction, such as a computer (covered under MPEP 2106.05(f)(2)).  Then, a "smart contract wrapper" is not limited by technical steps but rather only the abstract idea.  There are no limitations that would show a technological solution to a technological problem, and there is no combination of elements that would be a meaningful limitation.  The combination of a distributed ledger and a smart contract wrapper is not an 'other meaningful limitation' because these are terms commonly found together: smart contracts are hosted on distributed ledgers.  Embedded elements are an instruction that elements are computer coded.  Therefore, these elements both alone and in combination do not integrate the abstract idea into a practical application.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The combination is no more than applying a distributed ledger and "smart contract wrapper" to an abstract idea.  Taken in combination with the abstract idea, the claims as a whole are no more than applying access steps to a contract, without specific technical steps, that is in a smart contract wrapper on a distributed ledger.  Further, the embedded elements are no more than instructions to apply the contract to computer code. Therefore, Applicant's additional elements in combination are not significantly more than the abstract idea.  
Per the dependent claims:
	Per claims 3 and 11, which are similar in scope, the access request value is for accessing IP assets is a further definition of the abstract idea because it limits the terms to the substance of a contract (a legal interaction).
	Per claims 4, 6, and 12, which are similar in scope, the smart contract wrapper "interpreting" information is a further detail of the abstract idea because there is no technical steps claimed about how information is interpreted, and interpreting information is something that humans do in a legal interaction.  Adding information is also a legal interaction, in other words, changing a contract.  And, per claims 6 and 14, like claim 5, further apportioning royalties is a further legal interaction.  
	Per claims 5 and 13, which are similar in scope, that a plurality of entities have a plurality of ip assets and royalties are apportioned among the plurality is a further definition of the abstract idea because royalty apportionment is a legal or commercial interaction among, for example, co-owners of a patent.
	 Per claim 8, the additional element of a user interface claimed to input and display information (as done here) is a mere apply it limitation because computers are generically used to input and display information.  See MPEP 2106.05(f)(2).  That the user interface is used ("in response to a user input on the user input") to provide provable access is a further apply it limitation because it could be proven through a timestamp of a keystroke or a screen tap.
	Per claim 9, having an access option which changes based on contract terms using the apply it additional elements of claim 8 merely further defines the abstract idea.  This scope is not significantly distinct from claim 8 and therefore the same logic applies.
	Per claim 15, updating the valuation of IP assets further defines the abstract idea because updating valuations is a legal or commercial interaction and therefore a certain method of organizing human activity.
	Per claim 16, determining that an IP asset has expired is a further definition of an abstract idea because determining that, for example, a patent term has expired is a legal or commercial interaction.  
	Per claim 17, like claim 15, determining that an ip asset has changed which changes the apportioning royalties is a legal or commercial interaction and therefore a further definition of an abstract idea.
	Per claim 18, providing the same interface to a new entity further defines the abstract idea because it merely means that another entity not originally contemplated in the independent claim is using the interface, so a new person is using the interface.
	Per claim 20, the additional element of "operationally positioning" the smart contract wrapper between a plurality of users and the distributed ledger is an apply it element because it merely means that the users use the smart contract wrapper and not the distributed ledger directly.  This is apply it because it is equivalent to claiming that users use the smart contract (wrapper).
	Per claim 21, the additional elements of a web interface, API, and a computer program product are mere apply it elements because Applicant has only claimed that the smart contract wrapper is "implemented" by them without further steps or details as to how the implementation would occur.
	Per claims 22-24, which are similar in scope, the abstract idea is further limited by stating that the IP stack includes "software" which may be a reference to software and that "the patents" cover aspects of software.  
Therefore, claims 1, 3-9, and 11-24 are rejected under 35 USC 101.
Claim(s) 1-14 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma, US PGPUB 2018/0285996 A1 ("Ma") in view of Yang et al., US PGPUB 2018/0285839 A1 ("Yang").
Per claims 1, 7, and 19, which are similar in scope, Ma teaches A transaction-enabling system comprising a smart contract wrapper, wherein the smart contract wrapper is configured to in par 0110 where smart contract technology teaches a smart contract wrapper because teaching technology is equivalent to reciting that a wrapper (something enveloping but in the functional sense) is being used.  See par 0110: " In further embodiments, a digital policy server 3300 or other component of the system 100 may provide a graphical view of the various legal agreements that a user has agreed to. In alternative embodiments, a digital policy server 3300 or other component of the system 100 may be configured to allow a user 101 to author, offer or sell extensions in a manner that are understandable by the system's “smart contract” technology.
Per claim 7, specifically, Ma teaches a method in par 060: "The one or more programs 3320 may be configured to implement the various processes, algorithms, methods, techniques, etc. described herein."
Then, per claims 1, 7, and 19, Ma then teaches access a distributed ledger, wherein the distributed ledger stores both a plurality of embedded contract terms and a plurality of intellectual property (IP) data values in par 101 where the researchers collaborating are accessing the distributed ledger, and in par 0100 where the distributed ledgers have licensing agreements, which are embedded contract terms.  See par 0101: "In preferred embodiments, the Merkle directed idea graph 120 enables the formation of virtual open laboratories, where researchers may collaborate with fewer constraints of confidentiality."  See par 0100: "Using distributed ledgers to record all licensing payments in fulfillment of these licensing agreements would further reduce risks, and potentially stimulate greater and earlier investment in product development."  See par 066: "The blockchain network 111 may manage a distributed blockchain database 113 containing data recorded by the system 100. This data may be maintained as a continuously growing ledger or listing, which may be referred to as blocks, secured from tampering and revision. Each block includes a timestamp and a link to a previous block. Through the use of a peer-to-peer blockchain network 111 and a distributed timestamping server 300, an IP Ledger blockchain database 109 may be managed autonomously."  Note that items 111, 100, and 120 are a part of a single blockchain database.  Licensing payments are embedded contract terms because they are terms (parts) of an agreement, and they are embedded because they are in the distributed ledger.  IP data values are in the merkle directed idea graph because they are virtual open laboratories.  This is also taught in par 066 where the data is a continuously growing ledger.  See also par 0101 for the same distributed ledger teaching IP data values: " This enables limiting the access to certain information to putative collaborators with sufficient clearance based on reputation. In addition, certified yet shielded records of inventive efforts could potentially answer the U.S. patent system's incentive to disclose early (First-Inventor-to-File′, allowing for a 1-year ‘grace period’ after disclosure), while not compromising prior art requirements of ‘First-to-File’ systems, effectively bridging USPTO and EPO jurisdictions. With multiple credible contributors accessing and building on research findings and ideas, the idea graph promises to accelerate, simplify, and defragment research, which in turn defragments IP landscapes."
Ma then teaches interpret an access request value for the plurality of IP data values in par 0102 where an acyclic graph is used to verify integrity, which is an access request value for the data values.  See par 0102: "Acyclical means the branches of the tree never touch, cyclical means they can rejoin later. A connected acyclic graph is known as a tree 122, and a possibly disconnected acyclic graph is known as a forest. A Merkle Directed Acyclic Graph is basically a “hash tree”, in which every leaf node is labeled with the hash of a data block and every non-leaf node is labeled with the cryptographic hash of the labels of its child nodes. Further, a Merkle tree can be binary, as it is in github, or non-binary, as it is in Ethereum. By definition, hash values are stored in a Merkle tree. They are used only to verify integrity in a computationally inexpensive manner…. The idea graph would thus be an implementation of a Merkle tree, in that it uses a directed graph and hashes."  See also par 0111: "Access approval, whereby a computing system makes a decision to grant or reject an access request from an already authenticated subject, is normally based on what the subject is authorized to access. However, using the system 100 access is based on both the what the requestor user 101 is authorized to access and the trust level of the requestor user 101 and the current contractual relationship between the requestee user 101 and requestor user 101."  The idea graph teaches IP data values.
Ma then teaches and in response to the access request value: [perform steps concerning IP data values] in par 0101 where upon getting access only certain information is available, which teaches access and a subsequent step.  See par 0101: "This enables limiting the access to certain information to putative collaborators with sufficient clearance based on reputation."  See also par 0111: "Access approval, whereby a computing system makes a decision to grant or reject an access request from an already authenticated subject, is normally based on what the subject is authorized to access. However, using the system 100 access is based on both the what the requestor user 101 is authorized to access and the trust level of the requestor user 101 and the current contractual relationship between the requestee user 101 and requestor user 101."
Ma then teaches and commit an entity providing the access request value to at least one of the plurality of embedded contract terms. In par 0109 where digital execution teaches committing an entity to the contract terms including licensing smart contracts.  See par 0109: "The system 100 may include one or more digital policy servers 3300, which provides for the digital execution of standardized legal agreements for intellectual property, including non-disclosure, confidentiality, licensing, partnering and compensation agreements, and which manages the process by which intellectual property is electronically secured, shared or licensed, and insures that confidential information is not divulged inappropriately. Preferably, the digital policy server 3300 may do so by facilitating the execution of digital confidentiality agreements, licensing smart contracts, and fine resolution entitlement in an intelligent and automated manner."  See also par 0112 where initiating and tracking of license agreements follows from access to the information.  See par 0112: "some specific functions provided by an intellectual property policy server 3300 may include: initiating, coordinating and tracking of non-disclosure, partnering and licensing agreements between parties within an innovation eco-system, which is a group of linked but separate entities that are sharing ideas and information because they are working in related domains of knowledge and can each benefit from sharing the resulting learning that occurs."
Ma then teaches wherein the plurality of IP data values correspond to at least one of a plurality of IP assets and the plurality of embedded contract terms correspond to IP licensing terms associated with the at least one of the plurality of IP assets, and wherein the IP data values and embedded contract terms are stored in relation to one another on the distributed ledger in par 101 where the researchers collaborating are accessing the distributed ledger, and in par 0100 where the distributed ledgers have licensing agreements, which are embedded contract terms.  See par 0101: "In preferred embodiments, the Merkle directed idea graph 120 enables the formation of virtual open laboratories, where researchers may collaborate with fewer constraints of confidentiality."  See par 0100: "Using distributed ledgers to record all licensing payments in fulfillment of these licensing agreements would further reduce risks, and potentially stimulate greater and earlier investment in product development."  See par 066: "The blockchain network 111 may manage a distributed blockchain database 113 containing data recorded by the system 100. This data may be maintained as a continuously growing ledger or listing, which may be referred to as blocks, secured from tampering and revision. Each block includes a timestamp and a link to a previous block. Through the use of a peer-to-peer blockchain network 111 and a distributed timestamping server 300, an IP Ledger blockchain database 109 may be managed autonomously."  Note that items 111, 100, and 120 are a part of a single blockchain database.  Licensing payments are embedded contract terms because they are terms (parts) of an agreement, and they are embedded because they are in the distributed ledger.  IP data values are in the merkle directed idea graph because they are virtual open laboratories.  This is also taught in par 066 where the data is a continuously growing ledger.  See also par 0101 for the same distributed ledger teaching IP data values: " This enables limiting the access to certain information to putative collaborators with sufficient clearance based on reputation. In addition, certified yet shielded records of inventive efforts could potentially answer the U.S. patent system's incentive to disclose early (First-Inventor-to-File′, allowing for a 1-year ‘grace period’ after disclosure), while not compromising prior art requirements of ‘First-to-File’ systems, effectively bridging USPTO and EPO jurisdictions. With multiple credible contributors accessing and building on research findings and ideas, the idea graph promises to accelerate, simplify, and defragment research, which in turn defragments IP landscapes."
Note that Item 120, the Merkle directed cyclic graph teaches "recording all licensing payments" (this is linked to IP assets because see par 099, the invention is also in the Merkle Idea Directed graph Item 120. The invention contains both IP Assets and IP data values, two generic terms which under a broadest reasonable interpretation are taught by both Assets and data values, first because there is more than one invention (see variation taught in par 099) in the merkle idea graph and second because IP data values are taught by Inventions and contributions from inventors.  The embedded contract terms which are linked to both, are taught as shown above, by licensing.  
Pars 080-089 further teaches the connections between IP data values and IP assets as well. See par 081: " In preferred embodiments, a cyclic Merkle directed graph 120 may be used to manage the process of merging ideas. Instead of implementing the core IP Blockchain ledger 109 as a simple linear record of ideas with records that define its ownership and description, it may be configured as a directed cyclic graph to capture the evolution of an innovation or a living idea over time, while providing multiple parties access to the idea within a digitally expressed dynamic licensing and collaboration agreement. Merkle trees are used in many kinds of verification, for example, in “git” software repositories and Bitcoin."  See par 083: " In some embodiments, to create an idea graph root node, the inventor may first create a local repository having data which may be equivalent to an inventor's notebook. The repository may also include information about the inventor, timing of invention, ownership information via a set of transactions, timestamps, licensing and royalty requirements for collaboration, mining reward, and nonce. This would be a root node of an idea graph."  
See also par 055 where information that describes IP assets as well as information about licensing and royalty requirements is taught.  See par 055: "The data may comprise any information pertinent to one or more users 101 input into the system 100 including information on or describing one or more users 101, information on or describing one or more intellectual properties, such as Title, Author, Short abstract, Full content, Fee authorized and Access Policy, information about the inventor, timing of invention, ownership information via a set of transactions, timestamps, licensing and royalty requirements for collaboration."
Ma also teaches and commit an entity providing the access request value to at least one of the plurality of embedded contract terms. In par 0109 where digital execution teaches committing an entity to the contract terms including licensing smart contracts.  See par 0109: "The system 100 may include one or more digital policy servers 3300, which provides for the digital execution of standardized legal agreements for intellectual property, including non-disclosure, confidentiality, licensing, partnering and compensation agreements, and which manages the process by which intellectual property is electronically secured, shared or licensed, and insures that confidential information is not divulged inappropriately. Preferably, the digital policy server 3300 may do so by facilitating the execution of digital confidentiality agreements, licensing smart contracts, and fine resolution entitlement in an intelligent and automated manner."  See also par 0112 where initiating and tracking of license agreements follows from access to the information.  See par 0112: "some specific functions provided by an intellectual property policy server 3300 may include: initiating, coordinating and tracking of non-disclosure, partnering and licensing agreements between parties within an innovation eco-system, which is a group of linked but separate entities that are sharing ideas and information because they are working in related domains of knowledge and can each benefit from sharing the resulting learning that occurs."
Per claim 19, specifically, Ma then teaches wherein the smart contract wrapper comprises computer readable instructions that, when executed, cause a controller to provide a user interface between a user and the distributed ledger in par 060: "The software in memory 3310 may include one or more software programs, each of which includes an ordered listing of executable instructions for implementing logical functions. The software in the memory 3310 includes a suitable operating system (O/S) 3314 and one or more programs 3320. The operating system 3314 essentially controls the execution of other computer programs, such as the one or more programs 3320, and provides scheduling, input-output control, file and data management, memory management, and communication control and related services. The one or more programs 3320 may be configured to implement the various processes, algorithms, methods, techniques, etc. described herein."
See also par 062: "The I/O interfaces 4404 can be used to receive user input from and/or for providing system output. User input can be provided via, for example, a keypad, a touch screen, a scroll ball, a scroll bar, buttons, bar code scanner, and the like. System output can be provided via a display device such as a liquid crystal display (LCD), touch screen, and the like. The I/O interfaces 4404 can also include, for example, a serial port, a parallel port, a small computer system interface (SCSI), an infrared (IR) interface, a radio frequency (RF) interface, a universal serial bus (USB) interface, and the like. The I/O interfaces 4404 can include a graphical user interface (GUI) that enables a user to interact with the client device 4400. Additionally, the I/O interfaces 4404 may further include an imaging device, i.e. camera, video camera, etc."
	As shown above, Ma teaches under a broadest reasonable interpretation in light of Applicant's specification, IP data values.  
	Ma does not teach store a recordation on the distributed ledger to provide provable access to at least a portion of the plurality of [] data values, wherein the recordation provides an indication that the plurality of [] data values was accessed
	Yang teaches a system for data provenance and data storage.  See abstract.
	Yang teaches store a recordation on the distributed ledger to provide provable access to at least a portion of the plurality of [] data values, wherein the recordation provides an indication that the plurality of [] data values was accessed in par 058: "Where the data resides on the local data store, in step 508, the subject control node directly facilitates the data request in the data store. In step 510, the subject control node interacts with the data based on application or application user commands, and restricts, reads, writes, or creates data in the data store. In step 512, the subject control node generates an audit log on the blockchain layer of the data interaction. When new data is created, data provenance details are included in the audit log."  See also par 060: "The subject and partner control nodes together have generated audit logs on the blockchain layer. In some embodiments, a single log is created for both control nodes. In other embodiments, each control node creates its own respective audit log on the blockchain layer"  See also par 062: "In step 604, control nodes periodically generate a single hash of multiple recordable events that occurred within a given period. These recordable events have been included within an audit log already recorded on the first blockchain. In step 606, the control nodes embed the hash of the multiple recordable events into a transaction on the second Blockchain. In this manner, events of the first blockchain are anchored to the second blockchain thereby leveraging the security of both the first and second blockchains."  Further taught, these are provable access because they are on a public blockchain as taught in par 050: "To anchor, hashed data of the transactions on the private blockchain may be embedded to a single transaction on the public blockchain. For example, this anchoring may occur once per block on the public blockchain (e.g., once every 10-15 minutes)."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the distributed ledger for intellectual property teaching of Ma with the provable access teaching of Yang because Yang teaches in par 015 that: "The disclosed system presents a data management system for data provenance and data storage that allows multiple independent parties (who may not trust each other) to securely share data, track data provenance, maintain audit logs, keep data synchronized, comply with regulations, handle permissioning, and control who can access the data."  Yang's teaching, therefore, allows parties who do not trust each other to share data, track data provenance, and maintain audit logs.  This would increase trust between parties that do not trust each other.  Because parties that do not trust each other may be hesitant to allow access to data, Yang's teaching allows for more trust as such access would be auditable (because it is provable).  For these reasons, one would be motivated to modify Ma with Yang.  
	Per claims 3 and 11, which are similar in scope, Ma and Yang teach the limitations of claims 1 and 7, above.  Ma further teaches the smart contract wrapper is further configured to commit the entity providing the access request value to corresponding IP licensing terms for accessed ones of the plurality of IP assets in par 073: "An idea 125 may be defined to be a plan, a suggestion, or a possible course of action to develop a product, service, process or organizational model. An IP Policy Server 3300 may comprise a network application that manages the secure discovery, selection, collaboration, authentication and automation of legal agreements to protect, manage and license intellectual property."  See also par 081 "In preferred embodiments, a cyclic Merkle directed graph 120 may be used to manage the process of merging ideas. Instead of implementing the core IP Blockchain ledger 109 as a simple linear record of ideas with records that define its ownership and description, it may be configured as a directed cyclic graph to capture the evolution of an innovation or a living idea over time, while providing multiple parties access to the idea within a digitally expressed dynamic licensing and collaboration agreement. Merkle trees are used in many kinds of verification, for example, in “git” software repositories and Bitcoin."
	Per claims 4 and 12, which are similar in scope, Ma and Yang teach the limitations of claims 1 and 11, above.  Ma further teaches the smart contract wrapper is further configured to interpret an IP description value and an IP addition request, and to add additional IP data to the plurality of IP data values in response to the IP description value and the IP addition request, wherein the additional IP data comprises IP data corresponding to an additional IP asset in par 0108 where "automated conversion" of invention disclosures teaches interpret both a description value (disclosure) and addition request (invention disclosures), and then filing the patent application and electronic payment of due dates and annuity fees is additional data for an IP asset because annuity fees are only paid for an ip asset such as a patent.  See par 0108: "automated conversion of invention disclosures into patent applications and automated electronic filing of such applications with patent offices; electronic filing and prosecution of patent applications in patent and offices worldwide, allowing all correspondence to and from patent offices to be paperless and with automated assurances of delivery and timely response; automated docketing by participating patent offices in a standardized database accessible to all authorized participants, electronic notification of due dates and electronic payment of annuity fees."
	Per claims 5 and 13, which are similar in scope, Ma and Yang teach the limitations of claim 1 and 7, above.  Ma further teaches the plurality of IP data values further comprises a plurality of owning entities corresponding to the plurality of IP assets and wherein the smart contract wrapper is further configured to apportion royalties from the plurality of IP assets to the plurality of owning entities in response to the corresponding IP licensing terms in par 083: "In some embodiments, to create an idea graph root node, the inventor may first create a local repository having data which may be equivalent to an inventor's notebook. The repository may also include information about the inventor, timing of invention, ownership information via a set of transactions, timestamps, licensing and royalty requirements for collaboration, mining reward, and nonce. This would be a root node of an idea graph."  See also "Furthermore, the use of a Merkle directed cyclic graph 120 can enable the formation of dynamic patent pools to organize complex discoveries and to resist attacks by non-practicing entities and simplify licensing by making IP rights available from standard rates, reducing IP risks and licensing costs. Using distributed ledgers to record all licensing payments in fulfillment of these licensing agreements would further reduce risks, and potentially stimulate greater and earlier investment in product development."
	Per claims 6 and 14, which are similar in scope, Ma and Yang teach the limitations of claims 5 and 13, above.  Ma further teaches wherein the smart contract wrapper is further configured to: interpret an IP description value, an IP addition request, and an IP addition entity; add additional IP data to the plurality of IP data values in response to the IP description value and the IP addition request; in par 0108 where "automated conversion" of invention disclosures teaches interpret both a description value (disclosure) and addition request (invention disclosures), and then filing the patent application and electronic payment of due dates and annuity fees is additional data for an IP asset because annuity fees are only paid for an ip asset such as a patent.  See par 0108: "automated conversion of invention disclosures into patent applications and automated electronic filing of such applications with patent offices; electronic filing and prosecution of patent applications in patent and offices worldwide, allowing all correspondence to and from patent offices to be paperless and with automated assurances of delivery and timely response; automated docketing by participating patent offices in a standardized database accessible to all authorized participants, electronic notification of due dates and electronic payment of annuity fees."
	Ma then teaches commit the IP addition entity to the corresponding IP licensing terms; and further apportion royalties from the plurality of IP assets to the plurality of owning entities in response to the additional IP data and the IP addition entity in par 0190 where the intellectual property ownership enables automated royalty payments from the recorded ownership. See par 0190: " Another example of an alternative embodiment of the present invention may comprise a blockchain to record intellectual property ownership at an electronics consortium, which may enable automatic auditing of licensing fee and royalty payments and manage automated collaborative design and development. This could be thought of as “open source but with an embedded revenue model” and could decrease the cost of design across the lifecycle, to increase profitability for the design process. The embodiment may comprise the blockchain to track ownership intellectual property ownership for contributed code that has offers flexible variable licensing terms depending on the licensor and use of the system; blockchain accounting to optimize the IP licensing business for the eco-system, with integrated self-auditing; and Trust Objects to manage reputation and validate “units in production” rankings that inform royalty payment models, and enable transactionalized search to find code contributions that are not openly advertised, but offered with partial transparency."
	See also the teaching above in par 0156, which teaches the additional generation of royalty payments because Ma's system teaches royalty payments for any IP added via smart contract, not merely one instance of royalty payments.  See par 0156: "An example, without limitation, is that the inventor of an intellectual property could state that 3% of the total royalty or token budget will be shared by the 7 most valuable contributors, with 25% of that going to the two top contributors and the balance going 1% each to the next five."  See also the smart contract system taught in par 0155."  
	Per claim 8, Ma and Yang teach the limitations of claim 7 above.  Ma further teaches comprising providing the entity providing the access request value with a user interface including a contract acceptance input, and wherein the providing access and committing the entity is in response to a user input on the user interface. In par 055, where users perform the steps described in Ma via access points which have user interfaces.  See Fig 1, item 4400.  See par 055: " Each client device 4400 may send data to and receive data from the data network 105 through a network connection 104 with an access point 103. A data store 308 accessible by the server 300 may contain one or more databases. The data may comprise any information pertinent to one or more users 101 input into the system 100 including information on or describing one or more users 101, information on or describing one or more intellectual properties, such as Title, Author, Short abstract, Full content, Fee authorized and Access Policy, information about the inventor, timing of invention, ownership information via a set of transactions, timestamps, licensing and royalty requirements for collaboration, mining reward, and nonce, area of endeavor, background, abstract, brief summary, detailed description, connection of elements, description of variations and alternate embodiments, figures, claims, index, non-disclosure agreements, or any other information which may describe intellectual property and the creators and users of the intellectual property."  See also par 0186: " The two main elements, the intellectual property distributed ledger 109 and the intellectual property digital policy server 3300, and the many sub-elements are connected and interoperate in several ways. In general, the connections may occur in four types of element collections, around core functionality, trust, ledger, and user interface. The intellectual property distributed ledger 109 and the intellectual property digital policy server 3300 and the automatic ontology induction sub-element 500 inter-operate, requiring common application and data storage systems, and the appstore 700 for related applications extends functionality in a simplified way. The non-binary trust model sub-element 900 and the persistent and encapsulated software trust objects sub-element 900 work together, and in concert with the main elements, requiring their own application and data storage systems. The licensing royalty smart contract with auditable payment tracking 1001, micro-equity incentives 1102, and automated fraud detection sub-elements all work in a related manner, and in concert with the main elements, preferably requiring their own application and data storage systems."
Per claim 9, Ma and Yang teach the limitations of claim 8 above.  Ma further teaches further comprising providing an access option to the user interface, and adjusting at least one of the providing access and the committed contract terms in response to the user input on the user interface responsive to the access option in par 0128 where a user increase their trust level, which teaches adjusting access when the user signs a non-disclosure agreement and in par 056 where the invention is implemented on a client device 4400 to perform the steps (such as sign a non-disclosure).  See par 0128: "In some embodiments, a user 101 may query the partial transparency search engine 800 via a client device 4400. The partial transparency search engine 800 may determine the trust level of the user 101 and may require the user to sign a non-disclosure agreement 802 depending on the determined trust level 803 of the user 101 after which, optionally stored in a user ID distributed ledger 804 or blockchain, the partial transparency search engine 800 may grant access to all or portions of the information of the system 100."
Per claim 20, Ma and Yang teach the limitations of claim 19, above.  Ma further teaches the smart contract wrapper is operationally positioned between a plurality of users and the distributed ledger in par 0109 where the digital policy server digitally executes smart contracts for the inventor/user and patent offices, and the execution is recorded in the intellectual property distributed ledger.  See also par 0111 where the recordation takes place in the distributed ledger.  
Per claim 21, Ma and Yang teach the limitations of claim 19, above.  Ma further teaches the smart contract wrapper is implemented using a method selected from a list consisting of: a web interface, an API, and a computer program product in par 060 where a computer program product is taught by software and memory that performs the processes taught by Ma.  
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma, US PGPUB 2018/0285996 A1 ("Ma") in view of Yang et al., US PGPUB 2018/0285839 A1 ("Yang"), further in view of Tadayon et al., US PGPUB 2012/0310847 A1 ("Tadayon").
Per claim 15, Ma and Yang teach the limitations of claim 13, above.  Ma does not teach updating a valuation for at least one of the plurality of IP assets, and updating the apportioning royalties from the plurality of IP assets in response to the updated valuation for the at least one of the plurality of IP assets.
Tadayon teaches IP patent management and monetization.  See abstract.
Tadayon teaches updating a valuation for at least one of the plurality of IP assets, and updating the apportioning royalties from the plurality of IP assets in response to the updated valuation for the at least one of the plurality of IP assets in par 037 where the value model for a patent increases at patent issuance and then decreases as expiration draws near.  See par 037: "For example, in an embodiment depicted in FIG. 6, in the value model graphically associated with IP.sub.1, the value initially is low as IP.sub.1 is in an application stage, and the value rises quickly as the patent is issued. The value gradually falls as the patent expiration draws near and/or enforcement period shrinks."  Then the value decreases results in point changes (decreases) which are for bonuses teaching under a broadest reasonable interpretation royalties, in par 045, which teaches updated valuation.  See par 045: "In one embodiment, for example as depicted in FIGS. 8 and 9, a value/point system is used to track points or value associated an IP instrument at a given time. In one embodiment, the changes in points or value associated with an IP instrument (P.sub.j) is based on transactions (e.g., financial), events (e.g., legal, administrative, market, or business), or time based (e.g., the diminishing patent effective enforcement life time for post/future infringement). In one embodiment, such point/value system provides a more objective method in providing a value system for the purposes of pool distribution or a bonus distribution to a sub-pool (e.g., a logical sub-pool), where multiple parties have different financial interests as beneficiaries of such distributions." See also par 052: "In one embodiment, a time model reflects the scope of enforcement for recovery of future infringement. In such an embodiment, the point/value associated with the IP instrument reflects the extent of licensing for future use, make, sale, or import. In one embodiment, the time model uses a linear model (e.g., for licensing against future infringement) proportional to the remaining life of the IP instrument. In one embodiment, the time model is adjusted for the then current value of future revenue/royalty for subsequent years based on an interest rate and/or inflation rate."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the smart contract intellectual property management teaching of Ma in combination with the provable access teaching of Yang with the updating the apportioning royalties teaching of Tadayon because one would be motivated to adjust valuations automatically so that the valuations reflect the actual value of the patents based on real world circumstances.  Ma's teaching, that smart contract elements can automate intellectual property dealmaking, would be further improved with automated valuation so that one would not have to negotiate with others the valuation of patents.  For these reasons, one would be motivated to modify Ma and Yang with Tadayon.  
Per claim 16, Ma and Yang teach the limitations of claim 13, above.  Ma does not teach determining that at least one of the plurality of IP assets has expired, and updating the apportioning royalties from the plurality of IP assets in response to the determination that the at least one of the plurality of IP assets has expired.
Tadayon teaches determining that at least one of the plurality of IP assets has expired, and updating the apportioning royalties from the plurality of IP assets in response to the determination that the at least one of the plurality of IP assets has expired in par 037 where an asset reduces in value when it is past its expiration date.  See par 037: "The model associated with IP.sub.j demonstrates a steady reduction in the value of IP.sub.j, e.g., due to shrinking termination of the enforceability of the patent close or past its expiration date for example based on a statute of limitation."  Then, as in claim 16, see par 045: "In one embodiment, for example as depicted in FIGS. 8 and 9, a value/point system is used to track points or value associated an IP instrument at a given time. In one embodiment, the changes in points or value associated with an IP instrument (P.sub.j) is based on transactions (e.g., financial), events (e.g., legal, administrative, market, or business), or time based (e.g., the diminishing patent effective enforcement life time for post/future infringement). In one embodiment, such point/value system provides a more objective method in providing a value system for the purposes of pool distribution or a bonus distribution to a sub-pool (e.g., a logical sub-pool), where multiple parties have different financial interests as beneficiaries of such distributions." See also par 052: "In one embodiment, a time model reflects the scope of enforcement for recovery of future infringement. In such an embodiment, the point/value associated with the IP instrument reflects the extent of licensing for future use, make, sale, or import. In one embodiment, the time model uses a linear model (e.g., for licensing against future infringement) proportional to the remaining life of the IP instrument. In one embodiment, the time model is adjusted for the then current value of future revenue/royalty for subsequent years based on an interest rate and/or inflation rate."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the smart contract intellectual property management teaching of Ma in combination with the provable access teaching of Yang with the updating the apportioning royalties teaching due to expiration of Tadayon because one would be motivated to adjust valuations automatically so that the valuations reflect the actual value of the patents based on real world circumstances.  This includes expiration of patents which as Tadayon teaches, above, reduces their value (and therefore needs to be calculated).  One would be motivated because Ma's teaching, that smart contract elements can automate intellectual property dealmaking, would be further improved with automated valuation so that one would not have to negotiate with others the valuation of patents.  For these reasons, one would be motivated to modify Ma and Yang with Tadayon.  
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma, US PGPUB 2018/0285996 A1 ("Ma") in view of Yang et al., US PGPUB 2018/0285839 A1 ("Yang") further in view of Pienkos, US Pat. No. 7,272,572 B1 ("Pienkos").
Per claim 17, Ma,  and Yang teach the limitations of claim 13, above.  Ma does not teach determining that an owning entity corresponding to at least one of the plurality of IP assets has changed, and updating the apportioning royalties from the plurality of IP assets in response to the change of the owning entity.
  Pienkos teaches a method and system to transfer intellectual property.  See abstract.
Pienkos teaches determining that an owning entity corresponding to at least one of the plurality of IP assets has changed, and updating the apportioning royalties from the plurality of IP assets in response to the change of the owning entity in col 19 ln 26-35, where if the IPIB (intellectual property investment bank) sublicenses IP from the IP owner, then after the conclusion of the licensing agreement, the royalties are paid from the IPIB to the IP owner.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the smart contract intellectual property management teaching of Ma and Yang with the transfer of IP for changed ownership teaching of Pienkos because Pienkos teaches in col 5 ln 38-64 that there is a need in the state of the art for an ability to exchange IP assets over computers.  This would enable parties to efficiently interface and perform these transactions with each other.  In combination with Ma, one would be motivated to combine these teachings so that transfers could be efficiently performed (as taught by Pienkos).  For these reasons, one would be motivated to modify Ma with Pienkos.  
Per claim 18, Ma, Yang, and Pienkos teach the limitations of claim 17, above.  Ma does not teach providing a user interface to a new owning entity of the at least one of the plurality of IP assets where an ownership has changed, and committing the new owning entity to the corresponding IP licensing terms in response to a user input on the user interface.
Pienkos teaches providing a user interface to a new owning entity of the at least one of the plurality of IP assets where an ownership has changed, and committing the new owning entity to the corresponding IP licensing terms in response to a user input on the user interface in col 18 ln 29-40 where the computer system shows the transfer agreement is completed which teaches that the user interfaces shows that ownership has changed.  See col 18 ln 29-40: "Next, in step 350, the proposed agreement concerning the transfer of IP between the visitor and IPIB 110 is provided to the visitor from IPIB computer system 210 (by sending the agreement to computer system 220 or 230 depending upon whether the visitor is an IP owner 120 or an IP desirer 130). Typically, the agreement provided to the visitor in step 350 constitutes an offer that the visitor is able to accept or reject. Thus, in some cases, IPIB computer system 210 receives a response from the visitor indicating the visitor's acceptance of the agreement in step 355, and an IP transfer arrangement (e.g., for the sale, licensing or purchase of IP) is concluded."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the smart contract intellectual property management teaching of Ma and Yang with the user interface teaching of Pienkos because Pienkos teaches in col 5 ln 38-64 that there is a need in the state of the art for an ability to exchange IP assets over computers, which includes interfaces.  This would enable parties to efficiently interface and perform these transactions with each other.  In combination with Ma, one would be motivated to combine these teachings so that transfers could be efficiently performed (as taught by Pienkos).  For these reasons, one would be motivated to modify Ma with Pienkos.  
	Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma, US PGPUB 2018/0285996 A1 ("Ma") in view of Yang et al., US PGPUB 2018/0285839 A1 ("Yang"), further in view of Klein et al., US PGPUB 2015/0379439 A1 ("Klein")
	Per claims 22-24, which are similar in scope, Ma and Yang teach the limitations of claims 1, 7, and 19 above.  Ma does not teach the IP assets include an aggregate stack of IP that includes software and one or more patents that cover one or more aspects of the software.
	Klein teaches a system that manages licensing attributes for protectable content.  See abstract.
	Klein teaches the IP assets include an aggregate stack of IP that includes software and one or more patents that cover one or more aspects of the software in pars 011-012: "A known approach for identification of patents, trade secrets, trademarks, copyrights, licenses, and other IP assets is by tracking the IP assets in a database, for example, in an IP management docketing system. Those databases or docketing systems store and organize the IP assets but the IP assets are not linked with an actual implementation or expression of the subject matter covered by the relevant IP assets. For example, software products and, in particular source code portions thereof, are not technically linked to or associated with the IP assets. Systems managing versioning of software products or other transport and lifecycle management tools do not have connection with respective docketing systems and the tracked IP assets within.
	In one embodiment, a link or a hook is established between an IP asset and a software product or system. In particular, a link may be established between an IP asset and an executable entity within the software product such as a package including application binaries. In one embodiment, the link or the hook may be a transportable object of type IP. Technically, transportable objects of various types may be associated with software products or systems. Examples of transportable objects include, but are not limited to, Packages, Executable code. Source Code, Documentation, Classes, Domain definitions, Data element Definitions, Screens, Functions Groups, Groups, Tables, Authorization Objects, Interfaces, Text Elements, Roles, Views, Business Configuration, Configuration Schemas, Calendar entries, Predefined Queries, Matchcodes, Annotations, Parameters, Test Cases, Test Data."
 	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the smart contract intellectual property management teaching of Ma and Yang with the software and software patents teaching of Klein because Klein teaches the following in par 010:
The process of determining and identifying IP content within software products requires expertise and manual effort. Determining the IP content may be difficult as intangible intellectual assets may not be easily associated with or mapped to software products and executable entities contained thereof. For example, an idea may be implementation of concise and identifiable algorithm or a specific interface. Another example may be a set of table entries that represents a workflow for an optimized process. Yet another example of idea may be an implementation of non-functional requirement in a distributed and orchestrated way, where the implementation may be scattered within a large number of lines of codes in different parts of the software product. Mapping expressions or implementation of ideas to patents or other IP assets is non-trivial in the software industry.

Because Klein teaches an improved mapping of IP assets, one would be motivated to modify Klein with Ma and Yang to include mapping of a plurality of assets (as taught by Ma) so that the mapping can follow lines of codes in different parts of a software product.  For these reasons, one would be motivated to modify Ma and Yang with Klein.  
	Therefore, claims 1, 3-9, and 11-24 are rejected under 35 USC 103.
Response to Arguments:
35 USC 101
	Applicant has provided support that Applicant's claims are not directed to an abstract idea without significantly more.  However, that support is unpersuasive.  Applicant has not shown exactly what the technological improvement or technological process is, because in each citation, Applicant's "improvement" is not one that would be recognized by one ordinarily skilled in the art, and further, is at best an improvement to an abstract idea.
	See MPEP 2106.05(a): " one of ordinary skill in the art would recognize the claimed invention as providing an improvement…. an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art."
	For par 004, Applicant recites " need exists for methods and systems that improve the machines that enable markets, including for increased efficiency, speed, reliability, and the like for participants in such markets."   Machines under broadest reasonable interpretation are generic computing components and the increased efficiency, speed, reliability "and the like" are merely understood as the benefits from a computer.  The actual improvement to a computer is not stated.  Therefore, this is unpersuasive.
	Applicant has further in pars 005, 006-011 identified a "need" but nowhere pointed to what exactly the technical improvement to technology or technological process is.  Note that it must be reflected in the claim.
	Likewise in par 0859: " "[t]he platform 100 enables a wide range of improvements of and for various machines, systems, and other components that enable transactions involving the exchange of value (such as using currency, cryptocurrency, tokens, rewards or the like, as well as a wide range of in-kind and other resources) in various markets." According to Applicant, there is a "wide range of improvements" enabled by the platform.  But Applicant failed to note a single improvement that would be specific enough such that one ordinarily skilled would recognize it as such.
	Applicant's statement in par 0879 is conclusory about what the improvement is: "an improved distributed ledger is provided with the smart contract wrapper, such as an IP wrapper 105, container, smart contract or similar mechanism for aggregating intellectual property licensing terms, wherein a smart contract wrapper on the distributed ledger allows an operation on the ledger to add intellectual property to an aggregate stack of intellectual property." As Examiner shows in par 0103, the smart contract wrapper is anything between the function claimed and any "system, circuit, machine, user and/or accessor."  For the wrapper to provide the improvement, Applicant has not shown how or what exactly provides the improvement, or how aggregating intellectual property licensing terms is an improvement to technology, or if it were an improvement, how it were implemented.  Therefore, Applicant has not persuasively shown an improvement here.  
	Par 0881 is similar, Applicant describes an "improved distributed ledger" but does not describe how "an operation on the ledger to commit a party to a contract term via an IP transaction wrapper 119 of the ledger" which includes "operations involving cryptocurrencies, tokens, or other operations, as well as conventional payments and in-kind transfers, such as of various resources described herein" is a technological improvement to a distributed ledger.  This is actually a mere applied use of a distributed ledger for IP purposes including payment, including using "crypto" which is at a high level merely an object that can be exchanged for another object.
	Similarly in par 0880 using "improved distributed ledgers" describes distributed ledgers as "improved" but does not show how they are improved.  
	Finally, Applicant recites MPEP 2106.04(d)(1) that " a claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity" without showing where the distributed ledger is improved. 
	It is noted that describing improvements to "machines and systems" is not sufficiently particular that one ordinarily skilled in the art would recognize an improvement to technology or a technical field.  Which machine specifically?  What system specifically?
	The 101 is maintained.
35 USC 103
	Ma teaches one distributed ledger however in other parts of Ma, two distributed ledgers are taught.  The teachings above rely on the single ledger teaching.  Ma therefore teaches the single distributed ledger that Applicant alleges is claimed.  Applicant is responsible for the entire reference but must understand that a reference may teach multiple alternatives or embodiments, similar to Applicant's disclosure (see Applicant's specification).  
	Applicant is arguing broad based terminology that Ma in fact teaches.  Ma teaches licensing terms corresponding to IP assets as shown above.  Applicant's claims are interpreted under the broadest reasonable interpretation, which means that, for example, licensing and royalty requirements are, in the context of Ma, licensing terms (licensing = licensing; royalty requirements = terms).  Applicant has not defined the following using Applicant's specification: IP Assets, licensing terms, IP data values.  This broad terminology relied upon by Applicant is taught by Ma as one ordinarily skilled would recognize.  The interpretation is within Applicant's specification and Applicant, to be persuasive, should go to the specification, take out the definitions if any, and then explain how Ma does not teach anything asserted here, for example, "IP data values."  Applicant cannot argue broad terms persuasively without a definition to clarify how "IP data values" are not taught by Ma's IP teaching, nor the other terms. Every element is taught as asserted by Examiner above.
	Ma teaches a single ledger.  Applicant's discussion is interesting about distributed ledgers being a plurality or not, but is not relevant to Ma, which teaches a single ledger.  As shown above, only the parts where Ma is citing from a single ledger are relied upon. 
	Therefore, the rejection is maintained.
Conclusion

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689